Citation Nr: 0705048	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for Osler-Weber-Rendu syndrome (also known as 
hereditary hemorrhagic telangiectasia), due to VA treatment, 
including 1984 septoplasty surgery.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for an acquired psychiatric disorder, including major 
depression and anxiety, including as secondary to Osler-
Weber-Rendu syndrome due to VA treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

The instant appeal arose from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Diego, California, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The current version of 38 U.S.C.A. § 1151 (applicable to 
claims, as here, received by VA on or after October 1, 1997) 
provides, in pertinent part, that a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability was (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).

When VA receives a complete or substantially complete 
application for benefits, it is required, among other things, 
to inform the claimant of any information and evidence not of 
record that is necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  In the present case, the record shows that the RO 
sent the veteran a VCAA notice letter in August 2002; 
however, that letter was incomplete as it did not address 
what information is required to substantiate a claim for 
§ 1151 benefits.  It only addressed the issue of service 
connection, which is inapposite here.  In addition, it did 
not provide the veteran with any notice as to the requirement 
that VA "fault" or "an event not reasonably foreseeable" 
be demonstrated in order to establish entitlement under 
current law.  A statement of the case (SOC) issued in April 
2004 likewise contained misleading information-suggesting 
that 38 C.F.R. § 3.358 (the regulation applicable to § 1151 
claims filed prior to October 1, 1997) governed the veteran's 
claim, while omitting any reference to the standards set out 
in the current version of § 1151.  While the May 2006 
supplemental SOC (SSOC) furnished in contained the proper 
regulatory language of 38 C.F.R. § 3.361, a remand is 
required in order to ensure the veteran full due process of 
law.  38 C.F.R. §§ 3.159, 19.9, 19.31 (2006).

The record reveals that the veteran was advised that he was 
awarded Social Security Administration (SSA) disability 
benefits in 1999.  The records connected with the favorable 
SSA determination must be associated with the claims folders.

The veteran contends that ever since his first septoplasty 
surgery at the Loma Linda VA Medical Center in 1984, his 
Osler-Weber-Rendu syndrome has increased in severity, leading 
to regular transfusions, additional surgeries, a heart 
attack, and the placement of a permanent central line 
(portacath).  VA treatment records dated in 1990 indicate 
that since a septoplasty in 1987 the veteran has had 
recurrent nosebleeds unresponsive to ointments, sprays, and 
saline irrigation.  The earliest VA treatment records in the 
files are dated in June 1988.  Thus, VA treatment records 
developed prior to 1988, as well as his most recent VA 
treatment records developed since January 2004, must be 
associated with the claims folders.

Finally, a medical opinion is necessary prior to an 
adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a new VCAA notice letter in 
connection with the 38 U.S.C.A. § 1151 
claims here on appeal. 

2.  Develop all post-service VA treatment 
records including treatment at the Loma 
Linda VA Medical Center from 1970, 
particularly records developed:  (1) 
between 1983 to June 1988; and (2) from 
January 2004 to the present.

3.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim.

4.  Develop a medical opinion, with 
examination, if necessary.  The physician 
should review the claims files in 
connection with the requested opinion.  
The physician should provide the following 
opinion(s):

a.  Is it at least as likely as not 
(i.e., whether it is 50 percent or 
more probable) that the veteran 
developed additional disability with 
regard to his Osler-Weber-Rendu 
syndrome in connection with VA 
treatment, specifically a 
septoplasty performed on or about 
1984 at Loma Linda VA Medical Center 
(compare the veteran's condition 
immediately before the beginning of 
the hospital care or medical or 
surgical treatment upon which the 
claim is based to the veteran's 
condition after such care or 
treatment)?; and

b.  If and only if the veteran 
developed additional Osler-Weber-
Rendu syndrome disability in 
connection with VA treatment, 
provide as opinion as to whether it 
is at least as likely as not that 
the hospital care or medical or 
surgical treatment resulted in the 
veteran's additional disability; and  

c.  If and only if the additional 
Osler-Weber-Rendu syndrome 
disability was a result of VA 
treatment, provide opinions as to:  
(1) whether it is at least as likely 
as not that this additional 
disability was reasonably 
foreseeable; and (2) whether it is 
at least as likely as not that this 
additional disability was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical or surgical 
treatment.  

A complete rationale should be expressed 
for all opinions provided.  If the 
physician finds that it would be helpful 
or necessary to obtain a consult and/or 
examination from another physician in 
order to address items enumerated above, 
that should be accomplished.

5.  Thereafter, the claims should be re-
adjudicated.  If any benefit sought 
remains denied, an SSOC should be 
furnished to the veteran and his 
representative.  An appropriate response 
time should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board of Veterans' 
Appeals (Board) has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


